MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                        FILED
regarded as precedent or cited before any                          Jul 28 2016, 8:35 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David M. Payne                                           Gregory F. Zoeller
Ryan & Payne                                             Attorney General of Indiana
Marion, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel L. Riddle,                                        July 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A02-1511-CR-1980
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey D. Todd,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         27D01-1312-FC-100



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016        Page 1 of 7
[1]   Daniel L. Riddle appeals the revocation of his direct placement in home

      detention. Because the State presented sufficient evidence to support the trial

      court’s decision, we affirm.



                               Facts and Procedural History
[2]   Riddle pled guilty to Class C felony operating a vehicle after a lifetime

      suspension. 1 On August 11, 2014, the court sentenced Riddle to six years, with

      two years suspended to supervised probation. The court ordered Riddle to

      serve his executed time on home detention. Riddle entered home detention on

      August 18, 2014, at which time he signed the rules thereof. Those rules

      required him to abstain from alcohol and to not commit crimes.


[3]   On April 18, 2015, Riddle argued with his girlfriend J.T. She wanted to leave

      their house, but he insisted she stay to talk. He grabbed her arms with such

      force that he left bruises on the underside of both her arms, and he pushed her

      against a wall. J.T.’s nine-year-old son went outside the house, flagged down a

      passerby, and asked for help because a man was beating up his mother. The

      passerby called police, who responded to the scene. Police spoke to J.T., but

      she did not report the battery or that Riddle had prevented her from leaving the

      house.




      1
          Ind. Code § 9-30-10-17 (2013).


      Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016   Page 2 of 7
[4]   On April 21, 2015, Riddle again argued with J.T. After an hour of

      disagreement, J.T. decided to leave. Riddle refused to let her leave, blocked the

      door, and took her car keys. J.T. asked a friend, Susan, to call the police.

      Susan told the police that Riddle was keeping J.T. in the house and had

      physically assaulted J.T. on earlier occasions. Before the police could arrive at

      their house, J.T. managed to leave the house with her son and walk to Susan’s

      house. Police arrived and found Riddle home alone. Riddle provided a phone

      number, and police contacted J.T. to determine her location. One officer

      remained with Riddle while another went to meet J.T.


[5]   J.T. met Officer Mench in the parking lot of a convenience store. Initially, J.T.

      did not want to talk about what had happened. Officer Mench read the

      statutory definition of criminal confinement to J.T., and then J.T. began to cry

      and showed Officer Mench the bruises on the undersides of her arms that

      Riddle inflicted on April 18. Officer Mench took pictures of the bruises. J.T.

      explained how Riddle had kept her in the house on April 18 and April 21, and

      had taken her car keys from her on April 21. While in Officer Mench’s car, J.T.

      filled out a battery affidavit and a voluntary witness statement regarding the

      events of April 18 and April 21, and Officer Mench witnessed them.


[6]   Officer Mench radioed Officer Wells, who was still at J.T.’s house with Riddle,

      and asked that he retrieve J.T.’s car keys from Riddle. Officer Wells confirmed

      the car was registered only to J.T. He asked Riddle about the keys, and Riddle

      produced them from his pants pocket. Police arrested Riddle.



      Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016   Page 3 of 7
[7]   On April 22, 2015, Riddle went to Community Corrections to see his Home

      Detention Case Manager, Mary Addison. Riddle reported he spent the night in

      jail after being arrested. He claimed “he didn’t confine [J.T.]. He blocked the

      door so that she would not leave and she did anyway.” (Tr. at 29.) He also

      “maintained that marks on her arm were left during a verbal confrontation.”

      (Id.) Addison told Riddle he could return home if he was still allowed to stay

      there, which he was. The next day, April 23, Addison summoned Riddle to

      Community Corrections for a drug and alcohol test. Riddle admitted he had

      consumed seven beers on April 22, and his urine sample tested positive for

      alcohol.


[8]   The State filed a petition to revoke Riddle’s placement in home detention. The

      court held a hearing at which Officer Mench, Officer Wells, and Addison

      testified to the facts as stated herein. J.T.’s voluntary witness statement and

      battery affidavit were admitted into evidence. The court found by a

      preponderance of the evidence that Riddle violated home detention by

      committing criminal confinement and by consuming alcohol, and it revoked

      Riddle’s placement.



                                 Discussion and Decision
[9]   Trial courts have the authority to place convicted persons in home detention

      rather than in the Department of Correction. State v. Vanderkolk, 32 N.E.3d
775, 776-77 (Ind. 2015) (citing Ind. Code § 35-38-1-21(b) (2012)). “Home

      detention may be imposed as either a condition of probation or as an alternative

      Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016   Page 4 of 7
       placement that is part of an offender’s community corrections program.” Id. at

       777. Either way, the placement is a conditional liberty given at the discretion of

       the trial court, and we review the trial court’s revocation thereof under the same

       standard. Id.


                A probation hearing is civil in nature, and the State must prove
                an alleged probation violation by a preponderance of the
                evidence. When the sufficiency of evidence is at issue, we
                consider only the evidence most favorable to the judgment—
                without regard to the weight or credibility—and will affirm if
                there is substantial evidence of probative value to support the trial
                court’s conclusion that a probationer has violated any condition
                of probation.


       Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014) (internal citations and

       quotations omitted).


[10]   The petition to revoke alleged Riddle violated his placement by consuming

       alcohol and committing criminal confinement. 2 Riddle admits he consumed

       alcohol, but argues the court would not have found that violation alone

       “sufficient justification to revoke” his placement. (Appellant’s Br. at 13.) We

       need not address whether the court would have revoked Riddle’s placement if




       2
         Riddle notes “the original petition for revocation included the criminal confinement and domestic battery
       cases only,” (Appellant’s Br. at 13), and the amended petition that included consumption of alcohol as a
       violation was “filed on the day of the hearing.” (Id.) He does not, however, assert on appeal any error in the
       amendment thereof; nor did he object to the filing of the amended petition at the hearing. Instead, he waived
       the initial hearing on the amended petition and admitted consuming alcohol. (See Tr. at 3.)

       Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016               Page 5 of 7
       his only violation had been consumption of alcohol, as the record supports the

       finding he violated his placement by committing criminal confinement.


[11]   Riddle argues the evidence was insufficient to support the court’s finding

       regarding confinement because neither he nor J.T. testified about the events

       that occurred on April 21, 2015. 3 However, other evidence supported the

       court’s finding.


[12]   Criminal confinement occurs when a person knowingly or intentionally

       confines another person without the other person’s consent. Ind. Code § 35-42-

       3-3. “‘[C]onfine’ means to substantially interfere with the liberty of a person.”

       Ind. Code § 35-42-3-1. During the revocation hearing, the State introduced into

       evidence J.T.’s April 21, 2015 voluntary witness statement and battery affidavit.

       The affidavit affirmed under the penalties of perjury that Riddle “grabbed my

       arms” and that “touching resulted in bodily injury” to her. (State’s Ex. 2.) The

       statement alleged:

                Saturday 4/18/15 Daniel refused to let me leave, blocking the
                door and grabbing ahold of me, Pushing me back against the wall
                by my arms, (upper) Tuesday 4/21/15 Daniel and I were
                arguing, I was tired of arguing and wanted to leave, he refused to
                let me leave. Blocking the door.




       3
         In the midst of his sufficiency argument, in a one-sentence paragraph, Riddle states: “Moreover, the
       criminal confinement and domestic battery cases were both dismissed on September 3, 2015. Tr. p. 53.”
       (Appellant’s Br. at 12.) Riddle does not explain how that dismissal of criminal charges might be relevant to
       our analysis of whether the evidence was sufficient to support finding by a preponderance of the evidence
       that he confined J.T., and thus we need not address that issue.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016               Page 6 of 7
       (State’s Ex. 3.) The State also introduced into evidence photographs of bruises

       on J.T.’s arms. (State’s Ex. 5 & 6.) When combined with the testimony of

       Officer Mench, Officer Wells, and Addison, the State presented sufficient

       evidence to permit the trial court to find by a preponderance of the evidence

       that Riddle interfered with J.T.’s liberty without her permission. 4 See Ransom v.

       State, 850 N.E.2d 491, 498 (Ind. Ct. App. 2006) (evidence of confinement

       sufficient where accomplice holding a gun backed victim against a closed door,

       victim believed the door was locked, and victim “did not feel free to leave”).



                                                   Conclusion
[13]   The evidence was sufficient to support the revocation of Riddle’s placement in

       home detention. Accordingly, we affirm.


       Baker, J., and Brown, J., concur.




       4
         Riddle notes most Rules of Evidence do not apply in revocation proceedings but “there still needs to be
       some indication of the reliability of the source.” (Appellant’s Br. at 10.) Riddle does not cite authority to
       support that quote; he does not set out a standard by which we determine if there is some indication of
       reliability; nor does he seem to challenge on this basis any evidence besides the recording of the 9-1-1 call, to
       which he did not object at the hearing. For all these reasons, any argument he intended to raise was waived.
       See Ind. Appellate Rule 46(A)(8)(a) (argument must be cogent and supported with citation to authority).

       Court of Appeals of Indiana | Memorandum Decision 27A02-1511-CR-1980 | July 28, 2016                  Page 7 of 7